                 Case 19-11849-JTD            Doc 6      Filed 08/19/19       Page 1 of 20



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                    Chapter 11

    NATURAL PRODUCT ASSOCIATION,                              Case No. 19-11849
                       Debtor. 1


               DECLARATION OF DANIEL FABRICANT, PH.D. IN SUPPORT
                  OF CHAPTER 11 FILING AND FIRST DAY MOTIONS

         1.      I am the CEO and President of the Natural Product Association (“NPA”), a

Delaware non-profit non-stock corporation that is headquartered in the District of Columbia and

doing business as Natural Products Association (the “Debtor”). I have been the CEO of the

Debtor from April 2014 to the present. I previously served as the Director of the Division of

Dietary Supplement Programs at the U.S. Food and Drug Administration (the “FDA”). In that

position, I directed agency policy, public affairs and regulatory action regarding regulation of the

dietary supplement industry for more than three years. Prior to the FDA, I was Vice President

for Global Government and Scientific Affairs for NPA. I have a Ph.D. in Pharmacognosy from

the University of Illinois at Chicago.

         2.      As President and CEO of the Debtor, I have extensive familiarity with the day-to-

day operations, business affairs, and books and records of the Debtor. I am familiar with the

Debtor’s relationships with the lessors, trade vendors, and other parties necessary to the Debtor’s

ongoing business operations. I have also been intimately involved in the Debtor’s preparation of

this chapter 11 case.

         3.      I submit this declaration (the “Declaration”) pursuant to 28 U.S.C. § 1746 in

support of the Debtor’s voluntary petition under chapter 11 of title 11 of the United States Code


1
    The last four digits of the Debtor’s taxpayer identification number are (6719). The Debtor’s headquarters is
    located at 440 1st Street N.W., Suite 520, Washington, DC 20001.
               Case 19-11849-JTD          Doc 6       Filed 08/19/19   Page 2 of 20



(the “Bankruptcy Code”) and “first day” motions filed contemporaneously therewith. Except as

otherwise indicated, the facts set forth in this Declaration are based upon my personal

knowledge, my review of the relevant documents, and/or my opinion based upon personal

knowledge and experience of the Debtor’s business and financial condition. If called upon to

testify, I could and would testify competently to the facts set forth in this Declaration.

                   COMMENCEMENT OF CHAPTER 11 PROCEEDING

       4.      On August 19, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief with the United States Bankruptcy Court for the District of Delaware (the “Court”)

under chapter 11 of the Bankruptcy Code. The Debtor intends to operate and maintain its

business as debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       5.      This Declaration is comprised of four sections. Part I includes a description of the

Debtor and its operations, Part II sets forth the relevant facts giving rise to this chapter 11 case,

Part III provides detail on the Debtor’s prepetition capital structure, and Part IV provides

information and facts in support of the Debtor’s “first day” motions filed by the Debtor

concurrently with, or shortly after, the filing of this Declaration (the “First Day Motions”). I

have reviewed and am familiar with the Debtor’s First Day Motions.

                                  THE DEBTOR’S BUSINESS

       6.      Founded in 1936, the Debtor is the nation’s largest and oldest nonprofit

organization dedicated to the natural products industry. Natural products are represented by a

wide array of consumer goods that grow in popularity each year. These products include natural

and organic foods, dietary supplements, probiotics, sports nutrition, medical/functional foods,

personal care/cosmetics, homeopathics, “green” cleaning supplies, and pet products.

       7.      The Debtor represents over 1,000 members, including retailers, suppliers,

manufacturers, distributors, brokers, consultants and other entities that support the natural

                                                  2
               Case 19-11849-JTD          Doc 6       Filed 08/19/19    Page 3 of 20



products industry. The Debtor’s membership is diverse, ranging from the smallest health food

store to the largest dietary supplement manufacturer.

       8.      As the leading voice of the natural products industry, the Debtor’s mission is to

advocate for the rights of consumers to have access to products that will maintain and improve

their health, and for the rights of retailers and suppliers to sell these products. The Debtor

advocates for its members in all branches and all levels of government. For example, the Debtor

played a key role in the passage of the Dietary Supplement Health and Education Act of 1994,

Pub. L. No. 103-417, 108 Stat. 4325. This important legislation struck a balance between the

need for consumers to have access to and information about safe and effective dietary

supplements while also preserving the government’s interest in protecting the public from unsafe

products and false and misleading claims. Currently, the Debtor advocates before Congress, the

FDA, the Federal Trade Commission, Department of Agriculture, Department of Health and

Human Services, U.S. Trade Representative, Customs and Border Protection, and other federal

and state agencies, legislatures, state attorneys’ general offices, and the courts.

       9.      As part of its advocacy work, for the last 29 years the Debtor has held an Annual

Natural Products Day in Washington, D.C. Members from the natural products industry from

around the country travel to Capitol Hill to educate members of Congress and legislative staff

about the important role natural products play in keeping Americans healthy and the public

benefits of preventive care. That event is scheduled for September 10, 2019.

       10.     The Debtor’s work is not limited to the United States. For example, the Debtor

recently received Observer Status at the Codex Alimentarius Commission, part of the World

Health Organization and the United Nation’s Food and Agriculture Organization. The Codex

Alimentarius, or “Food Code,” is a collection of standards, guidelines and codes of practice

intended to protect consumer health and promote fair trade practices.

                                                  3
               Case 19-11849-JTD         Doc 6       Filed 08/19/19   Page 4 of 20



       11.     The Debtor also operates programs to assist its members in complying with laws,

regulations, and standards. For example, the Debtor’s TruLabel® Program is a dietary

supplement label registration and random-testing program started in 1990 and made a

requirement for supplier membership in 1995. This internal oversight program was designed to

create a high level of confidence with retailers and consumers that products sold in the

marketplace are accurately labeled; establish an ongoing self-regulatory process within the

industry; demonstrate industry maturity to legislators; and provide a comprehensive industry

product database. TruLabel consists of a computerized database containing information from the

label contents of dietary supplement products. Products are periodically selected for laboratory

analysis to confirm the label; in other words, to verify that what is on the label is what is in the

product. The Debtor also conducts certification programs, including the Good Manufacturing

Practices Certification, Natural Seal Personal Care, and Natural Seal Home Care.

       12.     The Debtor regularly provides educational seminars, presentations, and

conferences for its members and others in the industry. For example, the Debtor annually hosts a

conference called “The Big Natural.”       The conference offers two days of industry-driven,

educational sessions, workshop programming, case studies and interactive discussions. It brings

together industry leaders, innovators and government officials who will share insights that will

educate, empower and spark innovative ideas to drive the industry forward. This year, The Big

Natural will be held September 11-12, 2019.




                                                 4
                  Case 19-11849-JTD            Doc 6        Filed 08/19/19     Page 5 of 20



                        EVENTS LEADING TO THIS CHAPTER 11 CASE

         13.     The Debtor has operated at a loss for each of the past six years. However, the

amount of these losses narrowed materially in 2017 and 2018. The Debtor has historically been

required to dip into its reserves (the “Reserves”) in order to fund its operating expenses. 2

         14.     Additionally, since May 8, 2017, the Debtor has been engaged in arbitration with

its former chief financial officer (the “Arbitration”). I, along with other of the Debtor’s senior

staff members, have been required to devote substantial time and resources to the Arbitration to

the ultimate detriment of the organization, its members and its purpose. The chapter 11 filing

will allow the Debtor the breathing spell necessary to redirect its efforts, including the time of its

senior staff, to growing its core business of advocating for the interests of the natural products

industry and attracting new members.

                              THE DEBTOR’S CAPITAL STRUCTURE

         15.     The Debtor does not incur secured debt to fund operations. Rather, operations are

funded almost exclusively from membership dues, approximately eighty percent (80%) of which

is funded by members of the Debtor’s Board within the first two months of the calendar year.

Membership dues, in the aggregate, which typically average approximately Two Million Dollars

($2,000,000.00) annually, are calculated based on the respective member’s annual sales.

Operating expenses, which average Two Million Dollars ($2,000,000.00) annually, are paid from

such membership dues. As of the Petition Date, the Debtor has approximately Seven Hundred

Fifty Thousand ($750,000.00) in unsecured trade debt. In addition to the unsecured trade debt,

on August 15, 2018, a preliminary order was entered in the Arbitration, awarding the claimant



2
    The Reserves were originally funded in 2009 through the sale of the Debtor’s tradeshow (called Natural
    Marketplace) to New Hope/Penton Media n/k/a Informa plc. The Reserves were subsequently supplemented by
    the proceeds of the sale in July 2016 of property located in Washington, D.C. that housed the Debtor’s former
    headquarters. Since the sale in July 2016 no additional funds have been deposited into the account holding the
    Reserves (the “Reserve Account”), and any increase in the balance of the Reserve Account is the result of
                                                        5
                  Case 19-11849-JTD          Doc 6        Filed 08/19/19    Page 6 of 20



(the “Claimant”) approximately $771,000.00 in compensatory damages. The Claimant has

sought punitive damages, attorneys’ fees, and other damages; however, as of the Petition Date,

the arbitrator has not entered a ruling on these additional monetary claims.

         16.      As a not for profit corporation, the members do not hold any equity interest in the

Debtor nor do they have any rights to the Debtor’s property.

                                        FIRST DAY MOTIONS 3

         17.      Concurrently with the filing of the chapter 11 case, the Debtor filed certain First

Day Motions which are designed generally to meet the goals of preserving and protecting the

Debtor’s chapter 11 estate, including by paying certain claims of employees and continuing

employee programs, maintain utilities and use of the Debtor’s cash management systems and

business forms. I believe that the relief sought in the First Day Motions are tailored to meet the

goals described above and, ultimately, will be critical to the Debtor’s ability to reorganize

efficiently and successfully.

I.       Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing (I) Payment
         of Prepetition Employee, Wages, Salaries, and Other Compensation; (II)
         Reimbursement of Prepetition Employee Business Expenses; (III) Payment of
         Prepetition Tax and Other Withholdings to Third Parties; (IV) Contributions to
         Prepetition Employee Health and Other Benefit Programs and Continuation of
         Such Programs; (V) Payment of Workers’ Compensation Obligations and other
         Insurance Premiums; (B) Authorizing Banks to Honor and Process Electronic
         Transfer Requests Related Thereto; and (C) Granting Related Relief (the
         “Employee Motion”)

         18.      By the Employee Motion, the Debtor is requesting entry of interim and final

orders (a) authorizing the Debtor to pay certain prepetition claims for (i) employee wages,

salaries, and other compensation, (ii) federal and state withholding and/or payroll taxes,

(iii) contributions to employee benefit plans, and (iv) all other employee-related benefits that the




     investment and/or market performance. However, due to the Debtor’s historical performance, the Reserves
     continue to be reduced to cover operating expenses.
                                                      6
                 Case 19-11849-JTD           Doc 6        Filed 08/19/19     Page 7 of 20



Debtor pays in the ordinary course of its business (collectively, the “Employee Obligations”); (b)

scheduling the Final Hearing to consider entry of the Final Order; and (c) granting such other and

further relief as may be appropriate

         19.     As of the Petition Date, the Debtor employs approximately six (6) individuals, all

of whom are full-time (collectively, the “Employees”). None of the Debtor’s employees is

subject to a collective bargaining agreement.

         A.      Wages

         20.     In the ordinary course of business, the Debtor pays its Employees wage and salary

obligations (collectively, the “Wages”) on a salaried basis. All of the Employees receive their

wages, salaries, and other compensation by direct deposit. Employees are paid in arrears on the

15th and last days of the month 4 for all time worked in the preceding period.

         21.     Payroll is funded to the Paychex (the “Payroll Processor”) two business days

before the date of payment. As of the Petition Date, the Debtor estimates it owes Employees

approximately Seven Thousand Dollars ($7,000.00) on account of accrued but unpaid Wages, all

of which will become due and owing within the first twenty-one (21) days of this Chapter 11

Case (collectively, the “Unpaid Wages”). The Debtor believes that, as of the Petition Date, no

Employee is owed Unpaid Wages in excess of the cap under section 507(a)(4) of the Bankruptcy

Code.

         B.      Reimbursable Expenses

         22.     Prior to the Petition Date and in the ordinary course of business, the Debtor

reimbursed certain Employees for certain allowed business and travel-related expenses incurred

on behalf of the Debtor (the “Reimbursable Expenses”). Employees pay for such expenses


3
    Capitalized terms used but not otherwise defined in this section of the Declaration shall have the meaning
    ascribed in the applicable First Day Motions.
4
    If the 15th or last day of the month falls on a Saturday, Sunday or holiday, the employees are paid on the
    preceding business day.
                                                      7
               Case 19-11849-JTD         Doc 6       Filed 08/19/19   Page 8 of 20



directly from their own funds and are reimbursed upon the submission of an expense

reimbursement form itemizing the applicable business expenses. Reimbursement is contingent

on the Debtor’s determination that the charges are for legitimate, reimbursable business

expenses.

       23.     Reimbursable Expenses approximate to Three Hundred Dollars ($300.00) per

month. As of the Petition Date, the Debtor estimates that it owes approximately Eighty-Eight

Dollars ($88.00) in outstanding prepetition Reimbursable Expenses. The Debtor’s incurrence of

Reimbursable Expenses varies from month-to-month. As a result, the Debtor cannot accurately

estimate prepetition, unpaid Reimbursable Expenses.

       24.     Employees incurred the Reimbursable Expenses as business expenses on the

Debtor’s behalf and with the understanding that they would be reimbursed. To avoid harming

Employees who incurred the Reimbursable Expenses, the Debtor requests authority to (a)

continue paying the Reimbursable Expenses in accordance with prepetition practices, including

payment to and in adherence with the Debtor’s policy for reimbursing Employees such expenses,

and honor any prepetition obligations related thereto to the extent Employees have paid for such

expenses directly from their own funds or are otherwise personally liable for such expenses; (b)

modify their prepetition policy relating thereto as they deem appropriate without the need for

further court approval; and (c) pay all Reimbursable Expenses to Employees that (i) accrued

prepetition and (ii) accrue postpetition but relate to the prepetition period. The Debtor requests

authority to pay up to Three Hundred Dollars ($300.00) on an interim basis and One Thousand

Dollars ($1,000.00) on a final basis on behalf of the Reimbursable Expenses. The Debtor also

seeks authority to continue its reimbursement policy in the ordinary course during the

administration of the Chapter 11 Case.




                                                 8
                  Case 19-11849-JTD              Doc 6        Filed 08/19/19      Page 9 of 20



         C.       Holidays/Paid Time-Off and Leaves of Absence

         25.      The Debtor offers full-time Employees pay for predetermined holidays (“Paid

Holidays”). In addition, Employees are eligible for paid time away from work based on the

employee’s length of service. These absences include personal illness, vacation, preventive care,

care for a family member, school activities, medical/dental appointments, personal business and

emergencies (collectively, “Paid Time Off”). The maximum Paid Time Off an Employee may

accrue at any time is ten hours per month if they have been with the Debtor less than two years

and 13.33 hours per month if they have been with the Debtor more than two years or serve at a

director level. Employees can accrue a maximum of 240 hours of Paid Time Off. If an

Employee’s accrued but unused Paid Time Off reaches the maximum, the Employee will cease

to accrue Paid Time Off. The Debtor anticipates that certain Employees will seek to use or

redeem for cash Paid Time Off accrued during the prepetition period after the Petition Date

(“PTO Payouts”).          As of Petition Date, the Debtor estimates that its accrued liability in

connection with unused Paid Tim Off equaled approximately Seventy Thousand, Two Hundred,

Twenty-Eight Dollars and 37/100 ($70,228.37). All of the Paid Time Off is fully-vested and

eligible to be redeemed; however, no PTO Payouts will be honored unless required by applicable

state law.

         26.      The Debtor respectfully requests permission to honor all unused Paid Time Off

that accrued prior to the Petition Date, in accordance with its historical practices and in the

ordinary course of business. 5 The Debtor also seeks authority to continue to incur and pay

eligible Employees for Paid Holidays consistent with past practices.




5
    In addition, the Debtor also provides all Employees with other leaves of absence as required by law (collectively,
    the “Leave of Absence”). Leaves of Absence include jury duty, voting leave, and bereavement leave.
    Employees do not accrue Leaves of Absence over time, and Leaves of Absence are not reflected as a liability on
    the Debtor’s respective balance sheets.
                                                          9
              Case 19-11849-JTD        Doc 6    Filed 08/19/19     Page 10 of 20



       D.     Deductions and Withholdings

       27.    During each applicable payroll period, the Debtor routinely deducts certain

amounts from its Employees’ gross pay, including, without limitation, pre-tax and after-tax

deductions payable pursuant to the Employee Benefits Programs discussed herein (e.g.,

contributions relating to health care benefits and 401(k) and other miscellaneous deductions

(collectively, the “Deductions”).   On a monthly basis, the Debtor deducts and remits to

appropriate third-party recipients approximately Twelve Hundred Dollars ($1,200.00) from the

Employees’ paychecks for the Deductions. As of the Petition Date, there are no Employee

Deductions that have been withheld and not yet remitted to third-party recipients. Out of an

abundance of caution, the Debtor requests authority to remit any unpaid prepetition Deductions

that may exist. Additionally, the Debtor seeks authority to continue deducting amounts from the

applicable Employee’s wages and salaries and forwarding Deductions to the appropriate third-

party recipients on a postpetition basis, in the ordinary course of business, and consistent with

past practices. The Deductions represent earnings that applicable authorities have designated for

deduction from Employees’ paychecks and, thus, may not be property of the Debtor’s estate.

       28.    In addition to the Deductions, the Debtor is required by law to withhold amounts

related to federal income taxes, as well as Social Security and Medicare taxes for remittance to

the appropriate taxing authority (collectively, the “Withheld Amounts”). The Debtor is also

required to pay additional amounts for federal and state unemployment insurance (together with

the Withheld Amounts, the “Payroll Taxes”).          On a monthly basis, the Debtor remits

approximately Nineteen Thousand Dollars ($19,000.00) in Payroll Taxes, which amounts

include employer taxes plus what is withheld and remitted on behalf of the Employee. As of the

Petition Date, the Debtor estimates that there are no accrued and unpaid Payroll Taxes

(collectively, the “Unremitted Payroll Taxes”) as those amounts are paid in connection with


                                               10
              Case 19-11849-JTD        Doc 6     Filed 08/19/19    Page 11 of 20



deductions made by the Payroll Processor. Because the Deductions and Unremitted Payroll

Taxes are not property of the Debtor’s estate, the Debtor requests that the Court authorize the

Debtor to transmit these amounts, if any, all of which will become due within the first twenty-

one (21) days of this Chapter 11 Case, to the appropriate parties in the ordinary course of

business.

        E.     Employee Benefits Programs

        29.    In the ordinary course of business, the Debtor offers its full-time Employees the

opportunity to participate in a number of health and welfare benefits programs, including

medical and dental insurance, life and disability insurance, and other employee benefit plans as

described below (collectively, the “Employee Benefits Programs”). Maintaining these benefits

and honoring obligations thereunder is necessary to preserve employee morale and maintain the

stability of the Debtor’s workforce during this Chapter 11 Case.

        30.    Medical Plan. The Debtor offers a medical plan to eligible Employees (the

“Medical Plan”), which is administered by DC Healthlink. The coverage in the Medical Plans

and associated premiums differ depending on the level of coverage Employees elect to receive

and whether the Employee has dependents covered by the applicable plan. As of the Petition

Date, the Debtor estimates that there are no pre-petition premiums outstanding for the Medical

Plan as the Debtor paid such premiums on an annual basis several months before the Petition

Date.

        31.    Dental Plan. Full-time Employees are eligible to enroll in a dental plan (the

“Dental Plan”) administered by MetLife. As of the Petition Date, the Debtor estimates that

there are no amounts owed to MetLife on account of the Dental Plan.

        32.    Company-Paid Plans. The Debtors provide full-time Employees with a number of

company-paid benefits, including Life/AD&D, short term disability, telemedicine, health


                                               11
                 Case 19-11849-JTD            Doc 6     Filed 08/19/19        Page 12 of 20



advocacy, and an employee assistance program (collectively, the “Company-Paid Plans”). The

Company-Paid Plans are administered by MetLife. As of the Petition Date, the Debtor estimates

that there are no amounts owed to the plan administrators on account of the Company-Paid

Plans.

         33.     401(k) Plan. The Debtor maintains for the benefit of eligible Employees an

employee savings plan, administered through Principal, which is a tax-qualified plan within the

meaning of, and administered in accordance with, the requirements of section 401(k) and other

applicable sections of the Internal Revenue Code (the “401(k) Plan”). The Debtor does not

currently match amounts contributed toward the 401(k) Plan but has in previous years made

matching contributions. There are approximately two participants in the 401(k) Plan. The

Debtor withholds certain amounts from participating Employee’s paychecks and contribute such

amounts to the 401(k) Plan (the “Employee 401(k) Contributions”). The Debtor estimates that it

withholds a total of approximately Twelve Hundred Dollars ($1,200.00) in Employee 401(k)

Contributions each month. 6 As of the Petition Date, there are no amounts that have been

withheld and not yet remitted to the 401(k) Plan administrator. The Debtor requests authority to

continue the Employee 401(k) Contributions on a postpetition basis.

         34.     Other Policies and Benefits. Eligible Employees have the benefit of certain other

policies and benefits, including, but not limited to, jury duty, bereavement leave, voting leave,

military duty leave, some of which are mandated or encouraged by law and some of which may

have pay or benefits components.                 The Debtor seeks authorization to continue the

aforementioned Policies and Benefits and to make any payments on account of any accrued but

unpaid amounts owing thereunder.




6
    The Debtor’s books and records show that it has previously made a matching contribution to the 401(k) Plan in
    the amount of Twelve Hundred Dollars ($1,200.00).
                                                       12
                Case 19-11849-JTD         Doc 6     Filed 08/19/19      Page 13 of 20



        35.     The Debtor requests authority to (a) continue the Employee Benefits Programs in

the ordinary course of business, (b) continue making the above-described contributions to the

Employee Benefits Programs, and (c) pay any amounts related thereto, including premiums,

claims amounts, and administration fees, to the extent that they remain unpaid as of the Petition

Date in the ordinary course of business. Specifically, the Debtor seeks to pay all outstanding

amounts, if any, in pre-petition administrative fees, monthly premiums, and funding for

Employee Benefits Programs on an interim basis and on a final basis subject to the limits set

forth herein.

        F.      Payroll Processor

        36.     The Debtor uses the Payroll Processor to administer payroll funds made available

to Employees through direct deposit. The Payroll Processor’s responsibilities include processing

payroll and transferring funds from the Debtor to its Employees and to the relevant taxing

authorities. The Debtor pays the Payroll Processor approximately Two Hundred, Eighty Dollars

($280.00) per month. Because the services provided by the Payroll Processor are crucial to the

smooth functioning of the Debtor’s payroll system, the Debtor requests permission to pay any

unpaid Payroll Processor fees, and to continue to pay fees that accrue during this bankruptcy case

in the ordinary course of business.

        37.     For the reasons set forth in the Employee Motion, I believe that the relief

requested is in the best interest of the Debtors, their estates and creditors.

II.     DEBTOR’S MOTION FOR THE ENTRY OF INTERIM AND FINAL
        ORDERS (I) AUTHORIZING THE DEBTOR’S PROPOSED FORM OF
        ADEQUATE         ASSURANCE   OF   PAYMENT,   (II) ESTABLISHING
        PROCEDURES          FOR RESOLVING   OBJECTIONS     BY UTILITY
        COMPANIES, AND (III) PROHIBITING UTILITY COMPANIES
        FROM ALTERING, REFUSING, OR DISCONTINUING SERVICE (the
        “Utilities Motion”)



                                                  13
               Case 19-11849-JTD         Doc 6     Filed 08/19/19     Page 14 of 20



       38.     Pursuant to the Utilities Motion, the Debtor seeks the entry of interim and final

orders (a) approving the Debtor’s proposed form of adequate assurance of postpetition payment

to its utilities, as that term is used in section 366 of the Bankruptcy Code (the “Utility

Companies”), of a two (2) week deposit for each Utility Company for a total of approximately

$600.00; (b) approving procedures for resolving any objections by the Utility Companies relating

to the Proposed Adequate Assurance, and (c) prohibiting the Utility Companies from altering,

refusing, or discontinuing service to, or discriminating against, the Debtor solely on the basis of

the commencement of this case, a debt that is owed by the Debtor for services rendered prior to

the Petition Date, or on account of any perceived inadequacy of the Debtor’s Proposed Adequate

Assurance.

       39.     In connection with the operation of its business and the management of its

property, the Debtor obtains utility services, including electric, gas, water, oil & diesel, sewer,

trash removal, ISP, telephone, cable and other similar services (collectively, the “Utility

Services”), from the Utility Companies covering a number of utility accounts. The relief

requested in this Motion is for all Utility Companies providing Utility Services to the Debtor and

is not limited to those listed on the list of providers of Utility Services attached to the Utilities

Motion as Schedule 1 (the “Utility Company List”). The Debtor has made an extensive and

good faith effort to identify all of the Utilities that provide them Utility Services and to include

them in Schedule 1. Nevertheless, the Debtor reserves the right to supplement Schedule 1 by

filing a notice (a “Supplemental Notice,” and together with Schedule 1, as may be so

supplemented, the “Utilities List”) at a later date with the Court if necessary.

       40.     On average, prior to the Petition Date, the Debtor spent approximately $1,000.00

each month on account of Utility Services. As reflected on Schedule 1, only one (1) of the




                                                 14
              Case 19-11849-JTD         Doc 6     Filed 08/19/19    Page 15 of 20



Debtor’s Utility Companies holds a deposit, which deposit equals approximately two-months’

costs for that Utility Company.

       41.     Uninterrupted Utility Services are essential to the Debtor’s business operations

during the pendency of this Chapter 11 Case. Should any Utility Company alter, refuse, or

discontinue service, even for a brief period, the Debtor’s business operations could be severely

disrupted, and such disruption would jeopardize the Debtor’s reorganizational efforts. It is

essential that the Utility Services continue uninterrupted. Accordingly, the Debtor seeks to

establish an orderly process for providing adequate assurance to the Utility Companies without

jeopardizing the Debtor’s business operations.

       42.     I maintain that the relief requested in this Motion strikes a fair balance between

protecting the rights of the Utility Companies and the rights of the Debtor under the Bankruptcy

Code and the need for the Debtor to continue to receive, for the benefit of its estate, the Utility

Services upon which it depends. I do not believe that the Utility Companies will be prejudiced by

the Proposed Adequate Assurance, the requirement to provide the Debtor with uninterrupted

access to Utility Services, and the procedures for resolving objections to the Proposed Adequate

Assurance.

III.   DEBTOR’S MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
       (A) AUTHORIZING THE CONTINUED USE OF THE DEBTOR’S CASH
       MANAGEMENT SYSTEM AND (B) EXTENDING THE TIME TO COMPLY
       WITH THE REQUIREMENTS OF SECTION 345(b) OF THE BANKRUPTCY
       CODE (the “Cash Management Motion”)

       43.     Pursuant to the Cash Management Motion, the Debtor seeks the entry of interim

and final orders authorizing the Debtor to continue using its cash management system, existing

bank accounts, and business forms and granting Debtor a forty-five (45) day extension to comply

with the investment and deposit requirements of section 345(b) of the Bankruptcy Code.




                                                 15
              Case 19-11849-JTD         Doc 6     Filed 08/19/19     Page 16 of 20



       A.      The Debtor’s Bank Accounts

       44.     As of the Petition Date, the Debtor’s Cash Management System employed a total

of three (3) bank accounts (collectively, the “Bank Accounts”), including one (1) operating

account at Eagle Bank holding dues received from members and used in the daily operations of

the Debtor, and two investment accounts with Morgan Stanley holding the Reserves (collectively

with any other institutions with which the Debtor maintains or established deposit accounts or

investment accounts, the “Banks”).

       45.     Schedule 1 attached to the Cash Management Motion sets forth for each of the

Bank Accounts the name of the institution at which the account is maintained, the account number

(last four digits only) and a description of the purpose of the account. The Debtor manages its cash

receipts, transfers and disbursements through the Bank Accounts. In doing so, the Debtor routinely

deposits, withdraws and otherwise transfer funds to, from and between the Bank Accounts by

various methods including check, wire transfer, automated clearing house transfer and electronic

funds transfer. On a daily basis, the Debtor processes numerous transactions through the Cash

Management System as described below. The Debtor maintains current and accurate records of all

transactions processed through the Cash Management System.

       B.      The Debtor’s Cash Management System and Bank Accounts

       46.     Prior to the Petition Date, in the ordinary course of business the Debtor employed

a cash management system to efficiently collect, transfer, and disburse funds generated by its

business operations (the “Cash Management System”). The Cash Management System

facilitates the Debtor’s cash forecasting and reporting, as well as enables the Debtor to maintain

control over the administration of its Bank Accounts and to monitor and record the collection

and disbursement of funds. The Debtor does not engage in any intercompany transfers.




                                                16
               Case 19-11849-JTD       Doc 6    Filed 08/19/19    Page 17 of 20



       47.     Among other benefits, the Cash Management System permits the Debtor to

accurately monitor cash availability at all times and permits the Debtor to centrally manage and

track the collection and transfer of funds, which reduces administrative burden and expense and

maximizes interest income.


               a. Operating Account. The Debtor maintains an operating account (the
               “Operating Account”) at Eagle Bank. The Operating Account receives
               payments from members directly into the Operating Account and all
               disbursements, including payroll, is funded from such Operating Account.


               b. Investment Accounts. The Debtor maintain two investment accounts
               (the “Investment Accounts”) with Morgan Stanley for purposes of
               investment of the Reserves and to routinely cover operating shortfalls for
               the Operating Account.

       48.     Eagle Bank is an authorized bank depository by the Office of the United States

Trustee for Region 3 (the “U.S. Trustee”) pursuant to the U.S. Trustee’s Operating Guidelines

for Chapter 11 Cases (the “UST Operating Guidelines”). Although Morgan Stanley is not

identified as an authorized depository, it is a highly-rated financial institution that is well-

capitalized and financially stable.

       C.      The Debtor’s Business Forms

       49.     In addition to the Cash Management System and Bank Accounts, the Debtor uses

in the ordinary course of business numerous business forms (including but not limited to checks,

deposit slips, letterhead, contracts, purchase orders and invoices) (collectively, the “Business

Forms”).

       50.     Most of the Business Forms are printed on an as-needed basis from an electronic

template and therefore, the Debtor intends to designate “Debtor-in-Possession” on such forms.

However, with respect to preprinted Business Forms, the Debtor requests that it be authorized to

continue to use these preprinted Business Forms on a postpetition basis and once its existing

stock is depleted, the Debtor will then replace them with stock containing the “Debtor-in-
                                             17
               Case 19-11849-JTD         Doc 6     Filed 08/19/19     Page 18 of 20



Possession” designation. The Debtor submits that it would be expensive and wasteful, and

disruptive to the Debtor’s business, to destroy all of these forms and order new ones. Absent this

relief, the estate will be required to bear a potentially significant expense that the Debtor believes

is unwarranted, without any meaningful corresponding benefit, and would unnecessarily distract

the Debtor away from its efforts from administering this Chapter 11 Case.

       51.     The Debtor utilizes the Cash Management System in the ordinary course of its

business. The Cash Management System currently in place enables the Debtor to (a) closely

control and monitor corporate funds, (b) ensure cash availability, and (c) reduce administrative

expenses by facilitating the efficient movement of funds. In light of the manner in which the

Debtor generates and tracks revenues related to its operations, any disruption in the Debtor’s

cash management procedures will hamper the Debtor’s reorganizational efforts. Altering the

Cash Management System may disrupt (i) payments to key vendors, contractors, and employees,

and (ii) the receipt of funds from the Debtor’s members. Therefore, it is essential that the Debtor

be permitted to continue to use its Cash Management System in accordance with its existing cash

management procedures.

       52.     I respectfully submit that under the circumstances, the maintenance of the

Debtor’s Cash Management System in substantially the same form as it existed prior to the

Petition Date is in the best interests of the Debtor’s estate and creditors. Preserving a “business

as usual” atmosphere and avoiding the unnecessary distractions that inevitably would be

associated with any substantial changes to the Cash Management System will (a) facilitate the

Debtor’s stabilization of their postpetition operations and (b) assist the Debtor in its effort to

maximize value for its estate.

       53.     In order to ensure that the Debtor’s members continue timely to pay their dues

and vendors continue to provide goods and services to the Debtor, it is critical that the Debtor

                                                 18
              Case 19-11849-JTD         Doc 6     Filed 08/19/19     Page 19 of 20



maintains as much consistency as possible during the early stages of this case in order to avoid

serious disruption to its operations. Changing accounts could significantly and negatively impact

Debtor’s cash flow as it takes a substantial amount of time to open new accounts.

       54.     By virtue of the nature and scope of the Debtor’s business operations and the

number of members and suppliers of goods and services with whom the Debtor deals on a regular

basis, it is important that the Debtor be permitted to continue to use the preprinted Business Forms

without alteration or change and without the “Debtor-in-Possession” designation. Otherwise, the

estate will be required to bear a potentially significant expense, which the Debtor respectfully

submits is unwarranted. Once such preprinted Business Forms are depleted, the Debtor will then

seek to replace them with forms containing the “Debtor-in-Possession” designation.

       55.     The Debtor requires this relief to minimize the disruption of the Cash

Management System and its Bank Accounts, and to assist it in accomplishing a smooth transition

to operating in Chapter 11.




                                                19
Case 19-11849-JTD   Doc 6   Filed 08/19/19   Page 20 of 20
